Citation Nr: 0823001	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  08-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for psoriasis.  

(The issues of entitlement to service connection for 
residuals of bladder cancer, entitlement to a disability 
rating greater than 10 percent for mechanical low back pain, 
entitlement to a disability rating greater than 10 percent 
for degenerative joint disease of the right knee manifested 
by instability, entitlement to an initial disability rating 
greater than 10 percent for degenerative joint disease of the 
right knee manifested by limitation of motion, entitlement to 
a disability rating greater than 10 percent for cubital 
tunnel syndrome of the right upper extremity, entitlement to 
a disability rating greater than 20 percent for 
chondromalacia of the left knee, and entitlement to waiver of 
recovery of an overpayment of compensation benefits in the 
amount of $3,660, to include the matter of whether the debt 
was properly created, will be the subject of separate 
decisions.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1972 to 
May 1975, March 1977 to August 1987, and January 1988 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  In that decision, the Los Angeles RO 
denied service connection for psoriasis.  (The veteran's 
appeal, however, remains under the jurisdiction of the RO in 
San Diego, California.)  


FINDING OF FACT

The veteran does not have psoriasis associated with his 
active military duty.  


CONCLUSION OF LAW

Psoriasis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In a November 2005 letter in the present case, the RO 
provided the veteran with the criteria for his service 
connection claim.  Additionally, the correspondence notified 
the veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  In addition, the letter 
informed the veteran of his opportunity to submit 
"additional things," "any other evidence or information 
that . . . [he] think[s] . . . [would] support . . . [his] 
claim," and "any evidence in . . . [his] possession that 
pertains to . . . [his] claim."  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II) and 
VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
correspondence was furnished to the veteran prior to the 
initial denial of his service connection claim in April 2006.  
Pelegrini II; VAOPGCPREC 7-2004 (July 16, 2004); and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

The Board acknowledges that the veteran has not been notified 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, as 
the Board will discuss in the following decision, evidence of 
record does not support the grant of service connection for 
psoriasis.  As such, no rating or effective date will be 
assigned, and there can be, therefore, no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

The Board acknowledges that the veteran has not been accorded 
a VA examination pertinent to the service connection claim on 
appeal.  As the Board will discuss in the following decision, 
however, the claims folder contains no competent evidence of 
a diagnosed skin disorder.  Consequently, the Board concludes 
that a remand to accord the veteran a VA dermatological 
examination is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002) & McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issue on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following issue on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran describes skin problems since service.  Service 
medical records reflect dermatological treatment between 1979 
and 1981.  A June 1979 excisional biopsy of skin from the 
veteran's right wrist was highly suggestive of guttate 
parapsoriasis.  A diagnosis of spongioform dermatitis was 
made, however, based on the presence of nodular spongiosis 
and inflammation.  

Importantly, at the January 1994 retirement examination, the 
veteran denied ever having a skin disease, and a physical 
examination completed at that time demonstrated that his skin 
was normal.  Further, neither the April 1996 VA general 
medical examination, nor any of the multiple physical 
examinations that the veteran thereafter underwent, include 
complaints, or findings, of psoriasis.  

Significantly, the claims folder contains no competent 
evidence of diagnosed psoriasis that is associated with the 
veteran's active military duty.  Based on this evidentiary 
posture, the preponderance of the evidence is clearly against 
the veteran's claim for service connection for psoriasis.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for psoriasis is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


